Case 17-20621-CMB            Doc 142       Filed 07/29/19 Entered 07/29/19 17:05:14            Desc Main
                                          Document      Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      In re:
                                                         Case No. 17-20621-CMB
      TIMOTHY M. BARRETT,
               Debtor.                                   Chapter 7
      -----------------------------------------
      TIMOTHY M. BARRETT,                                Related to Doc. Nos. 78, 83, 89, 91, 113,
                                                                             120, 128, 137, 138,
               Movant,                                                       141
                        v.
                                                         Doc. No. ____
      VALERIE JILL MINOR and
      ROSEMARY C. CRAWFORD,
      Chapter 7 Trustee,
               Respondents.



                                                  STATUS REPORT


        Valerie Jill Minor, by and through her undersigned counsel, hereby submit this Status Report.

 By its prior order, Doc. 113, this Court granted the parties relief from the automatic stay to obtain a

 ruling on the ownership of the $10,715 on deposit in state court in connection with Barrett v. Com.,

 Case No. CJ 09-03. Also, by its prior order, Doc. 138, this Court directed the parties to agree or Ms.

 Minor should file a status report regarding abandonment of the $30 million claim in Barrett v. Minor,

 Case No. CL 10-145. On these matters, Ms. Minor submits the following status report:

        1.       A hearing was held before the Grayson County Circuit Court on July 19, 2019, and the

 state court made rulings. As of today, no order has been received because of a dispute over what was

 decided. One or more additional hearings may be required. Mr. Barrett insists that the state court

 disposed of the $10,715 without ruling on the ownership of the money, which if true might invalidate

 any order entered by the state court as it would leave undecided the ownership issue for which this

 Court granted relief from the automatic stay.
Case 17-20621-CMB            Doc 142    Filed 07/29/19 Entered 07/29/19 17:05:14                 Desc Main
                                       Document      Page 2 of 3


         2.      In a motion for sanctions, etc., dated July 9, 2019, and filed in the state court in Case

 No. CJ 09-03, at ¶ 67, Mr. Barrett claimed that Ms. Minor owes him “approximately $34,000.00” for

 overpaid child support, from before 2017. A copy of this document is attached. Previously, Mr. Barrett

 has claimed that Ms. Minor owes him more $12,000 for two years of overpaid income taxes, plus

 penalties and interest from before 2017 – the same $16,138.20 that is the subject of the “unsecured

 priority” part of the IRS proof of claim in this case. Claim No. 1-2 (taxes for 2012 and 2013). These

 pre-petition claims of $50,000 or more were not listed on Mr. Barrett’s schedules but they are property

 of the bankruptcy estate.

         3.      The discussion before this Court on July 1, 2019, about abandonment of Mr. Barrett’s

 $30 million claim against Ms. Minor was based on Mr. Barrett’s express representations to the Trustee,

 and to Ms. Minor, and to this Court, that the $30 million claim has no value. In emails dated July 21,

 2019, even before an order on abandonment was entered by this Court, Mr. Barrett reversed course

 and has made settlement demands based on the value of the $30 million claim, which he says is

 potentially large. Copies of the emails are attached. If there is a possibility that the $30 million claim

 has value, as Mr. Barrett is now saying, then it should not be abandoned.

         4.      Based on the foregoing, Ms. Minor continues to object to Mr. Barrett’s motion for

 dismissal pursuant to 11 U.S.C. § 707(a), on the same grounds stated in Doc. 128. She contends that

 Mr. Barrett is unable to demonstrate “cause” under 11 U.S.C. § 707(a) and that she will be prejudiced

 if dismissal under section 707 is granted. In her objections, Ms. Minor asserted among other things that

 “if this case is dismissed, Mr. Barrett will not have to account for his failure to include in his schedules

 any pre-petition claims that he intends to bring against Ms. Minor or others.” Doc. 128 at 6. So long

 as Mr. Barrett continues to assert that he has valuable unscheduled pre-petition claims against Ms.

 Minor and with Mr. Barrett once again asserting that the $30 million claim has value, this may not be

 a no-asset case. If Mr. Barrett ever makes up his mind and allows this Court to conclude in an order,




                                                      2
Case 17-20621-CMB          Doc 142      Filed 07/29/19 Entered 07/29/19 17:05:14                Desc Main
                                       Document      Page 3 of 3


 in a way that is final and binding on all parties, that he has no pre-petition claims of any value against

 Ms. Minor, then of course the case can be administratively closed like any other no-asset case.


 Date: July 29, 2019                                       /s/ Aurelius P. Robleto
                                                          Aurelius P. Robleto
                                                          PA I.D. No. 94633
                                                          ROBLETO LAW, PLLC
                                                          Three Gateway Center
                                                          401 Liberty Avenue, Suite 1306
                                                          Pittsburgh, PA 15222
                                                          Tel: (412) 925-8194
                                                          Fax: (412) 346-1035
                                                          apr@robletolaw.com
                                                          Local Counsel to Valerie Jill Minor

                                                            - and -

                                                          Steve Minor, Esquire
                                                          Elliott Lawson & Minor, P.C.
                                                          110 Piedmont Avenue, Suite 300
                                                          Bristol, VA 24201
                                                          Phone: 276-466-8400
                                                          Fax: 276-466-8161
                                                          sminor@elliottlawson.com




                                                     3
